Citation Nr: 1036694	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  09-39 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
(RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to special monthly compensation due to the need 
for aid and assistance/housebound.

2.  Entitlement to specially adapted housing.

3.  Entitlement to special adaptive housing or adaptive-housing 
grant, purchase of an automobile and automobile adaptive 
equipment, or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.G.
ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1954 to July 1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the RO in 
Wichita, Kansas, which, in relevant part, denied entitlement to 
special monthly compensation, specially adapted housing, and an 
adapted automobile.  

The appellant testified before the undersigned at an August 2010 
videoconference hearing.  A transcript has been associated with 
the file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant's May 2008 formal claim for specially adapted 
housing also claimed entitlement to a special home adaptation 
grant.  In reviewing the file, the Board notes that the RO did 
not consider entitlement to a special home adaptation grant at 
any time, including the May 2008 duty to assist letter, the 
October 2008 rating decision on specially adapted housing or the 
October 2009 Statement of the Case.  The Board REFERS the issue 
of entitlement to a special home adaptation grant to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The appellant is a patient in a nursing home but his service-
connected disorders are not the reason for his residence at the 
nursing home and do not render him unable to care for most of his 
daily personal needs or to protect himself from the hazards and 
dangers incident to his daily environment without the assistance 
of others, or render him confined to his house.

2.  The appellant is currently service connected for bullous 
ulceration with edema and dystrophic changes of each foot, as 
residuals of cold injury, both rated as 40 percent disabling, and 
bilateral hearing loss, rated as noncompensably disabling.  The 
combined schedular evaluation is 70 percent, and the appellant 
has been determined to be unemployable due to service-connected 
disabilities since October 1, 2005.

3.  The appellant is not entitled to service-connected 
compensation for permanent and total disability due to the loss, 
or loss of use, of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower extremity; 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; or 
the loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

4.  The appellant is not service connected for blindness in both 
eyes with 5/200 visual acuity or less, or for the anatomical loss 
or loss of use of both hands.

5.  The appellant does not have ankylosis of one or both knees or 
one or both hips, or loss of use of either hand or either foot as 
a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation by reason of 
being in need regular of aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1114, 5102, 5103, 
5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.350, 3.351, 3.352 (2009).

2.  The criteria for specially adapted housing have not been met. 
38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. §§ 3.350(a)(2), 3.809 
(2009).

3.  The criteria for assistance in acquiring automobile and 
adaptive equipment or for adaptive equipment only have not been 
met.  38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.808 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims for special monthly 
compensation, specially adapted housing and automobile and 
adaptive equipment or adaptive equipment.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Prior to initial adjudication of the appellant's claims, a letter 
dated in May 2008 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination in 
2009.  The appellant has not reported receiving any recent 
treatment specifically for this condition (other than at VA and 
the private treatment mentioned above, records of which are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA examination 
findings.  There is no objective evidence indicating that there 
has been a material change in the severity of the appellant's 
service-connected disorders since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  The 2009 VA examination report is thorough and supported by 
VA outpatient treatment records.  The Board also notes that the 
appellant's primary reason for filing the instant claims are the 
residuals of a 2007 cerebrovascular accident, which has not been 
service-connected.  The evidence points to non service-connected 
disabilities as the reason for the appellant's instant level of 
disability, which is not a permissible basis for granting the 
claimed benefits, as will be discussed below.  The examination in 
this case is adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Aid and Attendance/Housebound

The appellant filed a claim for aid and attendance benefits.  The 
RO processed the claim for aid and attendance/housebound.  The 
Board notes that these are technically separate benefits and will 
consider them separately, starting with aid and attendance.

Entitlement to aid and attendance benefits is based on a showing 
that due to service-connected disability, the claimant is (1) 
blind, or (2) a patient in a nursing home, or (3) requires the 
regular assistance of another person for most of the activities 
of daily living and for protection against the hazards or dangers 
incident to daily life.  38 C.F.R. §§ 3.350, 3.351 (2009).  The 
Board notes that the appellant is not blind; however, he is a 
resident of the Transitional Living Center at the Wichita, 
Kansas, VA Medical Center, a nursing home.

The elements considered in making a determination regarding the 
third basis for establishing entitlement to aid and attendance 
benefits include the inability, due to service- connected 
disability, to perform such tasks as to dress and undress 
oneself, to maintain ordinary cleanliness, to feed oneself, to 
attend to the wants of nature, or to have such physical or mental 
incapacity that the care or assistance on a regular basis of 
another person to protect the veteran from hazards or dangers 
incident to his daily environment is necessary.  38 C.F.R. § 
3.352(a)(2009).  

The appellant and his son testified to the appellant's need for 
additional aid in completing ordinary tasks of daily living such 
as dressing and undressing, maintenance of ordinary cleanliness, 
feeding himself, and attending to the wants of nature.  The Board 
accepts their testimony as fully accurate of the appellant's 
present condition.  

Unfortunately, the appellant's difficulties arise from his non 
service-connected residuals of a cerebrovascular accident (CVA).  
The appellant suffered the CVA in 2007 and has been a resident 
with VA since that time.  The appellant's VA treatment records do 
not reflect that the CVA was due to the appellant's service-
connected disabilities, which consist of cold injury residuals of 
the lower extremities and bilateral hearing loss.  The September 
2009 VA examination report, prepared for this claim, does not 
indicate that the CVA was the result of his service-connected 
disabilities.  The appellant himself has not made such an 
allegation.  Prior to the 2007 CVA, the appellant was able to 
attend to the ordinary activities of daily living and care for 
himself.  The Board finds that there is no evidence to support a 
finding that the appellant's service-connected disabilities have 
resulted in his residence in a nursing home or require the 
regular assistance of another person for most of the activities 
of daily living and for protection against the hazards or dangers 
incident to daily life.  Accordingly, the claim for special 
monthly compensation based on the need for the regular aid and 
attendance by another person must be denied.  38 U.S.C.A. § 
1114(l); 38 C.F.R. §§ 3.350, 3.352(a).

Returning to the housebound claim, if a claimant does not qualify 
for increased benefits for aid and attendance, increased 
compensation benefits may still be payable if the veteran has a 
single service-connected disability rated as 100 percent and: (1) 
Has additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct from 
the 100 percent service-connected disability and involving 
different anatomical segments or bodily systems, or (2) Is 
permanently housebound by reason of service-connected disability 
or disabilities.  This requirement is met when the claimant is 
substantially confined as a direct result of service- connected 
disabilities to his or her dwelling and the immediate premises 
or, if institutionalized, to the ward or clinical areas, and it 
is reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The 
appellant does not have a schedular 100 percent rating, but is in 
receipt of a total rating due to individual unemployability 
(TDIU).  TDIU can be considered a total disability rating for 
purposes of housebound benefits.  See Bradley v. Peake, 22 Vet. 
App. 280 (2008).  The appellant's service-connected disabilities 
were combined to reach entitlement to TDIU.  The appellant has no 
additional service-connected disabilities independently ratable 
at 60 percent.  As with the aid and attendance determination, the 
Board finds that the appellant has not been permanently 
housebound by reason of service-connected disability or 
disabilities.  The appellant was living independently prior to 
his non service-connected CVA.  The appellant has not alleged 
that the CVA is the result of his service-connected disabilities 
or the result of service.  The Board concludes that the criteria 
for special monthly compensation due to the need for aid and 
attendance or by reason of being housebound due to service-
connected disabilities.  As such, the Board finds that the 
preponderance of the evidence is against the appellant's aid and 
attendance/housebound claim.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

III. Housing Adaption

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other things, 
the claimant is entitled to service-connected compensation for 
permanent and total disability due to: (1) the loss or loss of 
use of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; (2) 
blindness in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity; (3) the 
loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; or 
(4) the loss or loss of use of one lower extremity together with 
the loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  38 
U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below elbow 
or knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of grasping, manipulation, etc. in the 
case of the hand, or balance, propulsion, etc., in the case of a 
foot, could be accomplished equally well by an amputation stump 
with prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute 
loss of use of a foot or hand are extremely unfavorable ankylosis 
of the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of three and one-
half inches or more.  Also considered as loss of use of a foot 
under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the 
external popliteal (common peroneal) nerve and consequent foot 
drop, accompanied by characteristic organic changes, including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve.  Under 38 
C.F.R. § 4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges of 
all toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

The appellant is currently service connected for bullous 
ulceration with edema and dystrophic changes of each foot, as 
residuals of cold injury, both rated as 40 percent disabling, and 
bilateral hearing loss, rated as noncompensably disabling.  The 
combined schedular evaluation is 70 percent, and the appellant 
has been determined to be unemployable due to service-connected 
disabilities since October 1, 2005.  The appellant was denied 
service connection for peripheral neuropathy of the lower 
extremities in a November 2008 rating decision.  The appellant 
did not disagree with that decision.  

The medical evidence of record and the appellant's and D.G.'s 
testimony before the undersigned clearly established that the 
appellant currently suffers from a loss of use of the right foot 
and hand.  The appellant suffered a cerebrovascular accident in 
2007, which resulted in a right hemiparesis.  According to a 
September 2009 VA examination report, the hemiparesis prevents 
the appellant from walking without support and limits the 
distance he can move without support to fifty yards.  

The appellant is not, unfortunately, service-connected for the 
CVA or its residuals.  The September 2009 VA examination report 
indicates that the appellant has loss of locomotion due to 
peripheral vascular disease and peripheral neuropathy of the 
lower extremities, and the right hemiparesis that occurred during 
his 2007 cerebrovascular accident.  

The Board acknowledges that the appellant had mobility problems 
prior to the CVA.  In April 2008, the Board granted an earlier 
effective date for the grant of a total disability due to 
individual unemployability, in part because the appellant had 
lost his employment because he could not walk significant 
distances or remain standing for prolonged periods.  The present 
benefit is not judged by the same standard, and the Board cannot 
consider the determination of unemployability to be tantamount to 
a finding that the appellant has loss of use of the lower 
extremities such as to preclude locomotion without the aid of 
assistive devices.

The appellant is not service-connected for blindness in either 
eye, or for any upper extremity disorder.  He has not been 
diagnosed with foot drop, accompanied by complete paralysis of 
the popliteal nerve.  He also has not been diagnosed with service 
connected ankylosis of the knee or any other major joints of an 
extremity.

While the appellant has difficulty ambulating and requires the 
use of a wheelchair and an occasional walker, the medical 
evidence set forth in the record does not provide the critical 
missing elements of his claim.  He has not been diagnosed with 
the service connected loss or loss of use, as defined by 38 
C.F.R. § 3.350(a)(2), of one or both lower or upper extremities; 
and he is not service connected for blindness in both eyes, plus 
the anatomical loss or loss of use of one lower extremity.  Thus, 
the restrictions caused by his service-connected disorders do not 
meet the statutory criteria for the benefit he seeks.  While the 
medical evidence of record shows that his service-connected cold 
injury residuals affect his propulsion, all locomotion does not 
appear to be precluded without the aid of a walker.  Even if it 
were, the appellant would also have to show the service connected 
loss or loss of use of at least one lower extremity.  As 
explained above, loss of use requires that no effective function 
remains other than that which would be equally well served by an 
amputation stump at the site of election below elbow or knee with 
use of a suitable prosthetic appliance.  This is a particularly 
high standard, and has not been met in this case.  The Board 
finds that the preponderance of the evidence is against the 
appellant's claim.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

IV. Automobile and Adaptive Equipment

To warrant entitlement to automobile and adaptive equipment only 
under 38 U.S.C.A. § 3901(a), the evidence must demonstrate a 
service-connected disability resulting in the loss, or permanent 
loss of use, of at least one foot or a hand; or, permanent 
impairment of vision in both eyes, resulting in (1) vision of 
20/200 or less in the better eye with corrective glasses, or, (2) 
vision of 20/200 or better, if there is a field defect in which 
the peripheral field has contracted to such an extent that the 
widest diameter of the visual field subtends an angular distance 
no greater than twenty degrees in the better eye.  38 C.F.R. § 
3.808(a) (2009).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee or 
one hip due to service-connected disability.  38 U.S.C.A. § 
3902(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.808(b)(1)(iv) 
(2009); see also 38 C.F.R. § 3.350(b) (2009).

The evidence does not show that the appellant demonstrates 
permanent loss of use of both hands and both feet due to service 
connected disability, or, permanent impairment of vision in both 
eyes, resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, if 
there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than twenty 
degrees in the better eye.

The appellant has not contended that he has vision impairment 
that would be a basis for this claim.  He expressly denied 
blindness during testimony before the undersigned.  The appellant 
has argued that he has serious problems with mobility due to his 
cold injury residuals, which are service-connected.  The 
appellant entered the VA nursing facility in 2007 following his 
CVA, not as a result of a worsening of his service-connected 
disabilities.  However, this does not support a finding that he 
has loss of use of both hands or of both feet.  Further, the 
evidence does not demonstrate that the appellant has ankylosis of 
at least one knee or one hip due to a service-connected 
disability.  In the absence of a qualifying service-connected 
disability which is a threshold requirement, the preponderance of 
the evidence is against the claim.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Thus, entitlement to automobile and adaptive 
equipment or for adaptive equipment only is not established.




ORDER

Entitlement to special monthly compensation due to the need for 
aid and assistance/housebound is denied.

Entitlement to specially adapted housing is denied.

Entitlement to special adaptive housing or adaptive-housing 
grant, purchase of an automobile and automobile adaptive 
equipment, or adaptive equipment only is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


